United States Court of Appeals
                       For the First Circuit


No. 17-2095

              IRMA YOLANDA AGUILAR-DE GUILLEN, et al.,

                            Petitioners,

                                 v.

                     JEFFERSON B. SESSIONS III,
               Attorney General of the United States,

                            Respondent.


                            ERRATA SHEET

     The opinion of this Court, issued on August 27, 2018, is
amended as follows:

     On page 2, line 3, change "Appeal" to "Appeals"